Per Curiam.
The finding that the property at Ohio and Chicago streets, Buffalo, was worth $43,000 on August 30, 1923, is not sustained by the evidence. We find the value to have been $30,000. Judgment modified by reducing the amount awarded to plaintiff to $1,572.97, with interest from August 30, 1923, and, as thus modified, affirmed, without costs. Certain findings of fact and conclusions of law reversed and modified and new findings and conclusions made. All concur. Present-—Hubbs, P. J., Clark, Sears, Taylor and Sawyer, JJ. Judgment modified by reducing the amount awarded to plaintiff to $1,572.97, with interest thereon from August 30, 1923, and as so modified the judgment is affirmed, without costs of this appeal to either party. Certain findings of fact and conclusions of law disapproved and reversed, and certain ones modified, and new findings and conclusions .made.